                 Case 18-22504       Doc 50-1    Filed 10/20/20    Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

In Re:                                                *
      VANESSA E. HALL,                                *               Case No. 18-22504-NVA
            Debtor                                    *               Chapter 13
*******************************************************

                                          AFFIDAVIT

         I hereby swear and affirm, under penalty of perjury, that I have experienced a material

hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID-19) pandemic.

         My hours at my job were limited due to the pandemic, severely limiting my income.

         Although I was earning enough to cover my plan payments, which were withheld from my

paycheck, I was unable to maintain my monthly mortgage payments.

         I am now back at work full time and I am able to maintain my plan payments and my

ongoing monthly mortgage payments but I am not able to cure the post-petition default directly.



                                             /s/ Vanessa E. Hall
                                             Vanessa E. Hall
